DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2013/0319147) in view of Zimmermann (EP 2141113-A1).
Regarding Claim 1, Yamada discloses a travel stop assembly for an actuator (see Abstract), comprising: 
A housing (54).
A shaft (51) provided along a longitudinal axis (see Fig. 1), the shaft having a first end and a second end (see Fig. 1). 
A first nut (52b) and a second nut (52a) provided on the shaft (see Fig. 4), wherein there is provided a first gap (see Fig. 4, showing a gap that remains constant due to brackets 62a and 62b) between the first nut and the second nut (see Fig. 4).

Means for adjusting the position of the first nut and the second nut (see Fig. 1, showing that the nuts are engaged with the shaft through threads, and that the threads on the shaft allow for the position of the first and second nut to adjusted relative to the housing as the shaft is rotated).
Yamada does not disclose two rods nor hooks on the first and second nuts.
However, Zimmerman, which is similarly directed to improvements in linear actuators, teaches providing a nut (3) with a first hook (15) and a second hook (15) (see Figs. 9 and 11, showing that the hooks are attached to the nut through a mounting plate 8, and that when fully installed the nuts hooks become a part of the nut).
A first rod (14) and a second rod (14) provided at an inner wall of a housing (10) (see Fig. 4).
Wherein the first hook and the second hook are configured to engage the first rod and the second rod (see Fig. 5).
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that providing the nut with a pair of rods and hooks on the nuts to interface with the rods, would provide additional stability against rotation of the nut as the shaft is rotated, thereby better isolating an external load attached to the nut to purely axial movement.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the travel stop assembly disclosed in Yamada with the rod and nut having hooks as taught in Zimmermann to improve axial movement of the nut and isolating movement of the nut to be purely axial.
Commination, since there are two nuts, the modification of the nut to have a first and second hooks would be on both the first and second nuts to provide a similar stabilization.
Regarding Claim 3, the Combination further suggests the travel stop assembly of claim 1, wherein the first rod and second rod are parallel the shaft (see Zimmermann Figs. 4 and 11, showing that there are four rods in total, and all of the rods are parallel to the shaft), and wherein the first rod is opposite the second rod (see Zimmermann Figs. 4 and 11, showing that there are four rods, with two diagonal rods being opposite each other relative to the shaft).
Regarding Claim 4, Yamada further discloses the travel stop assembly of claim 1, further comprising: a first end stop provided at the second end of the shaft (see Fig. 1, showing that the housing 56, on the right side of the figure, forms an end plate that would serve as a first end stop); a second end stop provided on one side of the first nut (see Fig. 1, showing that the axial end face of the second nut would serve as a second end stop); a third end stop provided at the first end of the shaft (see Fig. 2, showing that the housing 56, on the left side of the figure, forms an end plate that would serve as a third end stop); and a fourth end stop provided on one side of the second nut (see Fig. 1, showing that the axial end face of the second nut would serve as a forth end stop).
Regarding Claim 5, Yamada further discloses the travel stop assembly of claim 4, wherein the second gap is provided between the third end stop and the fourth end stop (see Fig. 1).
Regarding Claim 8, Yamada further discloses the travel stop assembly of claim 1, wherein the shaft is a threaded screw (see Fig. 1).
Regarding Claim 9, Yamada further discloses an actuator assembly (see Abstract) including: a travel stop assembly as claimed in claim 1 (see Fig. 1).
Regarding Claim 10, Yamada discloses a method of adjusting a resultant stroke gap of a travel stop unit, the method comprising: 

Providing a first nut (52b) and a second nut (52a) on the shaft (see Fig. 4)
Providing a first gap between the first nut and the second nut (see Fig. 4, showing a gap that remains constant due to brackets 62a and 62b).
Providing a second gap between the second nut and the first end of the shaft (see Fig. 1, showing a gap, between the motor 57 side associated with the first end of the shaft and the second nut). 
Adjusting the position of the first nut and the second nut such that the second gap is maintained in a housing (see Fig. 1, showing that the nuts are engaged with the shaft through threads, and that the threads on the shaft allow for the position of the first and second nut to adjusted relative to the housing as the shaft is rotated; and further that the second gap will at least be “maintained” absent rotation of the shaft).
Yamada does not two rods nor hooks on the first and second nuts.
However, Zimmerman, which is similarly directed to improvements in linear actuators, teaches providing a nut (3) with a first hook (15) and a second hook (15) (see Figs. 9 and 11, showing that the hooks are attached to the nut through a mounting plate 8, and that when fully installed the nuts hooks become a part of the nut); a first rod (14) and a second rod (14) provided at an inner wall of a housing (10) (see Fig. 4); wherein the first hook and the second hook are configured to engage the first rod and the second rod (see Fig. 5).
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that providing the nut with a pair of rods and hooks on the nuts to interface with the rods, would provide additional stability against rotation of the nut as the shaft is rotated, thereby better isolating an external load attached to the nut to purely axial movement.
Yamada with the rod and nut having hooks as taught in Zimmermann to improve axial movement of the nut and isolating movement of the nut to be purely axial.
The Examiner notes, that in the resulting Commination, since there are two nuts, the modification of the nut to have a first and second hooks would be on both the first and second nuts to provide a similar stabilization. 
Regarding Claim 12, the Combination further suggests the method of claim 10, wherein the first rod and second rod are parallel the shaft (see Zimmermann Figs. 4 and 11, showing that there are four rods in total, and all of the rods are parallel to the shaft), and wherein the first rod is opposite the second rod (see Zimmermann Figs. 4 and 11, showing that there are four rods, with two diagonal rods being opposite each other relative to the shaft).
Regarding Claim 13, Yamada further discloses the method of claim 10, the method further comprising: providing a first end stop at the second end of the shaft(see Fig. 1, showing that the housing 56, on the right side of the figure, forms an end plate that would serve as a first end stop); providing a second end stop on one side of the first nut (see Fig. 1, showing that the axial end face of the second nut would serve as a second end stop); providing a third end stop at the first end of the shaft (see Fig. 2, showing that the housing 56, on the left side of the figure, forms an end plate that would serve as a third end stop); and providing a fourth end stop on one side of the second nut (see Fig. 1, showing that the axial end face of the second nut would serve as a forth end stop).
Regarding Claim 14, Yamada further discloses the method of claim 13, wherein the second gap is provided between the third end stop and the fourth end stop (see Fig. 1).

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2013/0319147) in view of Schroppel (US 5,255,882).
Regarding Claim 6 and 7, Yamada does not disclose that the travel stop assembly of claims 4 further includes protrusions extending from the second end stop nor the fourth end stop.
However, Schroppel, which is similarly directed to improvements in linear actuators, teaches providing a first end stop (54) and a third end stop (54) provided at the ends of a shaft (14) (see Fig. 1); a second end stop (58) provided on one side of a nut (26) (see Fig. 1) and a fourth end stop (58) provided on the other side of the nut (see Fig. 1), wherein the second end stop comprises at least one protrusion (52) that extends axially away from the surface of the nut along the longitudinal axis (see Fig. 1); wherein the fourth end stop comprises at least one protrusion (52) that extends axially away from the surface of the nut along the longitudinal axis (see Fig. 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing end stops that project axially outward and having a circumferential face, would vastly improve the ability of the end stop to not only stop axial movement but also to prevent rotational movement, thereby better holding the shaft stationary and acting as a better stop.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date to provide the second and forth end stops of the travel stop assembly disclosed in Yamada with the longitudinally extending protrusions as taught in Schroppel to improve stopping power of the end stops, and to better hold the shaft in a stopped position rotationally.
The Examiner notes that Schroppel consists of a single nut having an end stop on both axial ends of the nut, and accordingly in the resulting Commination, one of the protrusions would have to be located on the first nut and the other protrusion would have to be located on the second nut to maintain the same functionality.
Regarding Claims 15 and 16, Yamada does not disclose that the method of claims 14 and 13 respectively further includes protrusions extending from the second end stop nor the fourth end stop.
However, Schroppel, which is similarly directed to improvements in linear actuators, teaches providing a first end stop (54) and a third end stop (54) provided at the ends of a shaft (14) (see Fig. 1); a second end stop (58) provided on one side of a nut (26) (see Fig. 1) and a fourth end stop (58) provided on the other side of the nut (see Fig. 1), wherein the second end stop comprises at least one protrusion (52) that extends radially away (the Examiner notes that as best understood “radially” should actually be “axially” in light of Applicant’s original disclosure and accordingly is being interpreted as such) from the surface of the nut along the longitudinal axis (see Fig. 1), and wherein the fourth end stop comprises at least one protrusion (52) that extends radially away (the Examiner notes that as best understood “radially” should actually be “axially” in light of Applicant’s original disclosure and accordingly is being interpreted as such) from the surface of the nut along the longitudinal axis (see Fig. 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing end stops that project axially outward and having a circumferential face, would vastly improve the ability of the end stop to not only stop axial movement but also to prevent rotational movement, thereby better holding the shaft stationary and acting as a better stop.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date to provide the second and forth end stops of the method disclosed in Yamada with the longitudinally extending protrusions as taught in Schroppel to improve stopping power of the end stops, and to better hold the shaft in a stopped position rotationally.
The Examiner notes that Schroppel consists of a single nut having an end stop on both axial ends of the nut, and accordingly in the resulting Commination, one of the protrusions would have to be .

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.
Page 7 Lines 4-12: Applicant argues that the hooks in Zimmermann “act for a very different purpose of the hooks as claimed” and that the “claimed hooks are configured to engage with the rods as part of the system that adjusts the nuts” and that the nuts in Zimmermann are “provided to maintain the nut in a locked position, which would inherently not be part of a system that was provided to adjust the nuts”. This is not persuasive. In both Applicant’s claimed invention and Zimmerman the hooks are used to engage the rods and adjust the nuts. In Applicant’s disclosed invention, it appears that the hooks are used to prevent rotation of the nut, such that rotation of the spindle results in axial movement of the nut (see Applicant’s Figs. 1-2; see also [0026] of Applicant’s originally filed specification). In Zimmerman, when the hooks engage the rods this prevents the nut from rotating when the spindle is rotating, which forces the nut to be displaced axially when the spindle is rotated (see Fig. 5; see also [0013] of the translation, teaching that the flange part 8, which the hooks 15 are attached to, is screwed to the spindle nut 3 and moves axially with the spindle nut). Accordingly, the hooks and rods are used to adjust the position of the nut (i.e. without the rods and hooks the nut would not move axially when the spindle is rotated), and have the same purpose as the claimed hooks. Further, the hooks in Zimmerman do not “maintain the nut in a locked position” as stated by the Applicant, but are used to restrict rotational movement of the nut, so that the nut is able to move axially.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/G.R.W./Examiner, Art Unit 3658       

/Jake Cook/Primary Examiner, Art Unit 3658